   Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 1 of 9 PageID #:571



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Norfolk Southern Railway                )
Company                                 )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )    No. 19 C 6120
                                        )
International Association of            )
Sheet Metal, Air, Rail and              )
Transportation Workers –                )
Transportation Division.                )
                                        )
      Defendant.                        )


                      Memorandum Opinion and Order

     This dispute under the Railway Labor Act, 45 U.S.C. § 151 et

seq. (“the RLA”), arises out of changes the Norfolk Southern

Railway Company (“the Carrier”) made to it attendance policy

governing    train    and    engine     employees,      including     employees

represented by defendant SMART-TD (“the Union”). The parties’

relationship is governed by a collective bargaining agreement, but

the written agreement does not address the Carrier’s attendance

policy. Indeed, all agree that the Carrier has always set its

attendance policy unilaterally and made changes to it from time to

time without objection from the Union.

     As of 2007, the Carrier’s attendance policy stipulated that

all operating employees were full-time employees. As such, they

were required to maintain acceptable work records and be available
      Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 2 of 9 PageID #:572



to meet the Carrier’s needs, subject to “reasonable mark-off

privileges.” The Carrier later clarified that frequent or pattern

“layoffs” on the part of an employee (which in this context means

unscheduled absences for personal or other reasons) would be

considered a failure by the employee to satisfy his or her full-

time work obligations and would subject the employee to review for

the five-step progressive discipline process known as “handling.”

See Dep. of Jacob Elium, 21:17-22:1, DN 30-3 (defining “handling”).

        In April of 2019, the Carrier informed the Union in an email

to its General Chairperson that “unscheduled, non-compensated

mark-offs by our Train and Engine employees have become far too

frequent”       and   attached     attendance     data    to   substantiate         its

position. In the Carrier’s view, “[n]ot only does this negatively

impact Norfolk Southern’s ability to effectively manage operations

and serve our customers; it also has a negative impact on managing

compensated scheduled leave.” Accordingly, the Carrier advised the

Union of its intent to issue a bulletin updating its attendance

policy to reflect that “[i]n addition to the criteria outlined in

the     current    policy,    employees     who   mark-off     ‘more   than   three

weekdays (Mon-Thur) or more than one weekend day (Friday-Sunday)

in a 90 day period will be reviewed for handling.’”

        The Union objected to this development, claiming that it

violated the “Crew Consist Agreement” of the collective bargaining

agreement. The Crew Consist Agreement requires the Carrier to

                                          2
      Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 3 of 9 PageID #:573



“maintain, through recall of furloughed trainmen and/or hiring of

new employees, a sufficient number of regular and extra employees

to permit reasonable layoff privileges and to protect must-fill

vacancies,      vacations,     personal       leave   days   and   other   extended

vacancies.” (Emphasis added) In the Union’s view, restricting

“mark-offs” as provided in the updated attendance policy allowed

the Carrier to reduce its workforce to barebones levels, violating

the     Carrier’s     obligation     to   provide      sufficient    staffing       to

guarantee “reasonable layoff privileges.” The Union thus took the

position       that    Carrier’s      change     in    the    attendance     policy

unilaterally altered employee working conditions, giving rise to

a “major” dispute for purposes of the RLA.

        This characterization of the dispute matters because the RLA

provides      specific     dispute     resolution      procedures    for    “major”

disputes, and carriers may not change employee working conditions—

that is, they must maintain the status quo—until the dispute is

resolved through those procedures. Moreover, only major disputes

can lawfully escalate into strikes. “Minor” disputes, on the other

hand—which is how the Carrier views the parties’ disagreement over

the attendance policy—must be resolved through the CBA’s grievance

and arbitration provisions. The RLA prohibits strikes over minor

disputes.

        The Carrier filed this action claiming that the Union violated

the RLA by threatening to strike over a minor dispute. The Carrier

                                          3
   Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 4 of 9 PageID #:574



seeks a declaration that the parties’ dispute is indeed minor, as

well as an order compelling the Union to engage in the CBA’s

grievance and arbitration procedures to resolve it. The Union

counterclaimed     for   a   declaration     that     the    Carrier’s   actions

violate the RLA because they disrupt the “status quo” and for an

injunction to restrain further violations of the statute. Both

parties also seek an award of reasonable attorneys’ fees. The

parties agree that their claims are appropriate for resolution on

summary judgment and have filed cross-motions under Rule 56. For

the reasons that follow, the Carrier’s motion is granted and the

Union’s is denied.

                                       I.

     The   RLA    “is    designed    to     channel    labor    disputes     into

constructive     resolution     proceedings     as    a     means   of   avoiding

interruptions to commerce among the states.” Burlington N. R. Co.

v. United Transp. Union, 862 F.2d 1266, 1271 (7th Cir. 1988)

(citing Detroit & Toledo Shore Line R.R. v. United Transp. Union,

396 U.S. 142, 148–149 n. 13 (1969)). It creates “two distinct

avenues for dispute resolution,” id., depending on whether the

dispute is major or minor—although the statute does not itself use

those terms, Railway Labor Act. Ry. Labor Executives Ass’n v.

Norfolk & W. Ry. Co., 833 F.2d 700, 704 (7th Cir. 1987).




                                       4
     Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 5 of 9 PageID #:575



       In Elgin, J. & E. Ry. Co. v. Burley, 325 U.S. 711, 723 (1945),

the Supreme Court laid out the distinction between the two classes

of disputes:

       The first [major] relates to disputes over the formation
       of collective agreements or efforts to secure them. They
       arise where there is no such agreement or where it is
       sought to change the terms of one, and therefore the
       issue is not whether an existing agreement controls the
       controversy. They look to the acquisition of rights for
       the future, not to assertion of rights claimed to have
       vested in the past.

       The second class [minor], however, contemplates the
       existence of a collective agreement already concluded
       or, at any rate, a situation in which no effort is made
       to bring about a formal change in terms or to create a
       new one. The dispute relates either to the meaning or
       proper application of a particular provision with
       reference to a specific situation or to an omitted case.
       In the latter event the claim is founded upon some
       incident of the employment relation, or asserted one,
       independent of those covered by the collective
       agreement, e.g., claims on account of personal injuries.
       In either case the claim is to rights accrued, not merely
       to have new ones created for the future.

       Id. at 723. In short, “[a] minor dispute is a dispute over

interpretation of an existing contract; a major dispute is an

attempt to create a contract or change the terms of a contract.”

Labor Executives, 833 F.2d at 704 (citation omitted; alteration in

original). Put differently, “major disputes concern the creation

of    contractual      rights”     while       minor   disputes    concern    “the

interpretation       or   enforcement      of    vested   contractual      rights.

Burlington, 862 F.2d at 1272. If the parties disagree as to whether

their dispute can be resolved with reference to their collective


                                           5
   Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 6 of 9 PageID #:576



bargaining agreement, “the dispute is minor unless the carrier’s

claims of contractual justification are ‘frivolous’ or ‘obviously

insubstantial.’”        Labor   Executives,     833    F.2d    at   704   (quoting

Atchison, Topeka & Santa Fe Ry. v. United Transp. Union, 734 F.2d

317, 321 (7th Cir. 1984)).

        Although the Union strains to characterize the Carrier’s

conduct as a failure to “make and maintain agreements,” and thus

the dispute as one that involves the creation of contractual

rights, the substance of the Union’s argument—which references

“violation” of the parties’ agreement no fewer than ten times—

belies this characterization and underscores that the dispute

involves the enforcement of rights and requires consideration of

their agreement. See Union’s SJ Mot., passim. That the written CBA

does    not   address    the    attendance    policy    does    not   change     the

analysis. As the court explained in Labor Executives, “[a] written

agreement...does not necessarily contain all relevant working

conditions.... Within the railroad industry in particular, it is

common practice to omit from written agreements non-essential

practices that are acceptable to both parties.” Id. at 705 (citing

Shore    Line   396     U.S.    at   153–54).   Accordingly,        the   parties’

collective agreement is deemed to include “both the specific terms

set forth in the written agreement and any well established

practices that constitute a ‘course of dealing’ between the carrier



                                         6
    Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 7 of 9 PageID #:577



and employees.” Id. The Carrier’s attendance policy is just such

practice.

      The Union claims that the change to the attendance policy

amounted to a change in employee working conditions that required

“Section 6 Notice” and associated procedures under the RLA.1 But

ultimately, the change in the attendance policy is a sideshow to

the Union’s main argument, which is that the Carrier breached its

staffing    obligations      under   the      Crew   Consist    Agreement,    then

changed the attendance policy to “mask its breach of the CBA.”

Union Mot. at 1. Whatever the Union seeks to gain by framing the

dispute in this way, what it actually does is reinforce the

conclusion that the dispute involves a “breach” of the parties’

agreement—the      quintessence      of       a   “minor”    dispute      requiring

interpretation of their agreement.

      Labor Executives is instructive. In that case, the carrier

had long conducted routine medical examinations to determine its

employees’     fitness    for    duty.     Although    the     parties’    written

agreement neither authorized nor prohibited medical exams, the


1 Section 6 of the RLA provides that: “Carriers and representatives
of the employees shall give at least thirty days’ written notice
of an intended change in agreements affecting rates of pay, rules,
or working conditions, and the time and place for the beginning of
conference between the representatives of the parties interested
in such intended changes shall be agreed upon within ten days after
the receipt of said notice, and said time shall be within thirty
days provided in this notice.”



                                          7
      Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 8 of 9 PageID #:578



union had never objected to them or to any of the specific tests

they entailed. But after the carrier added to the medical exam a

urinalysis test to detect the presence of drugs, the union objected

and characterized the dispute as major for purposes of the RLA.

Labor Executives, 833 F.2d at 702-03.

        The court began by considering whether the routine medical

examinations were part of the parties’ agreement and determined

that they were. Id. at 705-06. It then went on to decide whether

the dispute over the carrier’s unilaterally-imposed drug tests was

major or minor. The court concluded that in view of the parties’

well-established past practice of allowing the carrier “unilateral

authority” to decide the testing required to ensure its employees’

fitness for duty, the addition of a drug screening test did not

amount to “such a drastic change” from their established course of

conduct that it could not “arguably be justified by reference to

the     parties’    agreement.”      Id.    at   606.   Accordingly,     the    court

construed the dispute as “a minor dispute within the exclusive

jurisdiction of the NRAB under the Railway Labor Act.” Id. at 708.

        So, too, in this case, does the Carrier’s change in its

attendance policy concerning its treatment of “mark-offs” arguably

fall within the scope of the authority the parties’ previously

granted      the   Carrier    with    respect     to    its   attendance    policy.

Accordingly, the dispute is minor for purposes of the RLA. Like

the     Labor   Executives     court,      however,     I   underscore   that   this

                                            8
   Case: 1:19-cv-06120 Document #: 34 Filed: 02/09/21 Page 9 of 9 PageID #:579



conclusion says nothing about the merits of the dispute, i.e.,

whether   the   changes     to   the    Carrier’s    attendance      policy      is

consistent with the parties’ agreement. See id. at 707. (“it is

important to emphasize what we are not deciding. We are not

deciding that N & W’s drug testing program is justified by its

agreement with the unions. The NRAB, not this court, has exclusive

jurisdiction to decide the merits of this case.”).

     For the foregoing reasons, plaintiff’s motion for summary

judgment is granted, and defendant’s motion is denied. The dispute

involving the April 2019 changes to the Carrier’s attendance policy

is a minor dispute for purposes of the RLA. Any challenge to that

policy must be resolved through the grievance and arbitration

procedures provided in the collective bargaining agreement. As

neither party has cited authority supporting its request for

attorneys’ fees, both such requests are denied.



                                             ENTER ORDER:




                                       _____________________________
                                              Elaine E. Bucklo
                                        United States District Judge

Dated: February 9, 2021




                                         9
